Citation Nr: 0606796	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  05-01 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1943 
to November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The RO has provided all required notice and has obtained 
all relevant evidence necessary for an equitable disposition 
of the issue on appeal.  

2.  The veteran does not have a diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. §§3.159(b) (2005).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record:  (1)  that is necessary to substantiate the claim, 
(2)  that VA will seek to provide, and (3)  that the claimant 
is expected to provide.  In addition, VA must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§§3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable decision on the claim 
by the agency of original jurisdiction (AOJ).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  See also, Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

In the present case, January 2001 and September 2001 letters, 
along with the October 2002 rating action, the December 2004 
statement of the case (SOC), and the February 2005 and April 
2005 supplemental statements of the case (SSOCs), informed 
the veteran of the type of evidence necessary to support his 
PTSD claim.  These documents also notified the veteran of the 
evidence of record, adjudicative actions taken, and the 
reasons and bases for the denial of this issue.  

Further, the January 2001 and September 2001 letters notified 
the veteran that the RO would make reasonable efforts to help 
him obtain necessary evidence with regard to his PTSD claim 
but that he must provide enough information so that the 
agency could request the relevant records.  These letters 
also informed the veteran of his opportunity to submit 
"additional evidence" and "information describing 
additional evidence or the evidence itself."  Thus, he may 
be considered advised to submit all pertinent evidence in his 
possession with regard to his PTSD claim.  In addition, the 
January 2001 and September 2001 letters were furnished to the 
veteran prior to the RO's initial denial of his PTSD claim in 
October 2002 and, thus, satisfy the timing of notification 
requirements of the VCAA.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied with respect to the 
veteran's PTSD claim, the Board has relied on communications 
other than the RO's formal VCAA notice letters to the 
veteran.  Importantly, however, the purpose of the VCAA is to 
notify the appellant of the elements pertinent to his or her 
claim.  See, Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).  Once that goal has been 
achieved--irrespective of whether it has been done by way of 
a single notice letter or via more than one 
communication--the essential purposes of the VCAA have been 
satisfied.  In the present case, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005) and Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
Board notes that, in the current appeal, the veteran has not 
claimed that VA has failed to comply with the notice 
requirements of the VCAA.  

Moreover, the Board finds that the duty to assist provisions 
of the VCAA have been met with respect to the veteran's PTSD 
claim.  In this regard, the Board acknowledges that the 
veteran's service medical records are unavailable.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that, in cases involving missing or unavailable 
service medical records, VA is under a heightened duty to 
assist the veteran with respect to the processing of his 
claim.  VA's heightened duty consists of "consider[ing] the 
applicability of the benefit of the doubt rule, . . . 
assist[ing] the claimant in developing the claim, and . . . 
explain[ing] its decision when the veteran's medical records 
have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 
215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In an April 2002 letter, the RO informed the veteran of the 
unavailability of his service medical records and asked him 
to submit any service medical records that he may have in his 
possession (or certified copies of such reports).  The 
veteran failed to respond to the RO's request.  

However, as will be discussed in the following decision, the 
basis of the denial of the veteran's PTSD claim is that the 
preponderance of the evidence of record does not support a 
diagnosis of such a disability.  Importantly, the veteran has 
been notified on numerous occasions throughout the current 
appeal of the necessity for competent evidence of a diagnosis 
of PTSD.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  In fact, approximately one week 
after receiving the most recent SSOC in April 2005, the 
veteran (through his wife) responded that he had no further 
medical information to submit in support of his claim and 
specifically requested that VA continue his appeal without 
waiting for the expiration of the 60-day period (following 
the issuance of the SSOC).  Further, the veteran has been 
accorded pertinent VA examinations.  Accordingly, the Board 
finds that VA has satisfied its duties to notify and to 
assist the veteran in the development of his PTSD claim.  The 
Board will proceed, therefore, to adjudicate the issue of 
entitlement to service connection for PTSD based upon the 
evidence currently of record.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Service Connection For PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

Establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a link between 
current symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  See also, Cohen v. Brown, 
10 Vet. App. 128 (1997).  If the evidence establishes that 
the veteran engaged in combat with the enemy and that the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See, 
38 U.S.C.A. § 1154(b) (West 2002).  

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See, 38 C.F.R. § 3.304(f) (2005).  The United 
States Court of Appeals for Veterans Claims (Court) has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke. . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).  

In the present case, the veteran asserts that he developed 
PTSD as a result of being on a landing craft which was hit by 
enemy forces during World War II and having to survive on the 
remaining part of the landing craft for a few hours before 
being rescued by British forces.  Service personnel records 
indicate that the veteran was awarded the Purple Heart, which 
is reflective of combat service.  As the evidence, therefore, 
establishes that the veteran engaged in combat with the enemy 
and that his claimed stressor is related to that combat and 
is consistent with the circumstances, conditions, or 
hardships of his service, his lay testimony alone may 
establish the occurrence of his claimed in-service stressor.  
See, 38 U.S.C.A. § 1154(b) (West 2002).  

Importantly, however, the totality of the competent evidence 
of record does not support a diagnosis of PTSD.  The claims 
folder contains multiple reports of private and VA outpatient 
treatment sessions and evaluations conducted between October 
1999 and March 2005 which reflect treatment for, and 
evaluation, of dementia associated with Parkinson's disease.  
Relevant symptomatology includes some hallucinations, 
occasional confusion, as well as cognitive and memory 
impairment.  

According to a report of an October 2001 VA general medical 
examination, the veteran's medical history during his active 
service includes PTSD.  This notation, however, appears to 
have been based upon statements made by the veteran at the 
examination.  The examiner specifically noted in the 
evaluation report that the veteran gave a history of PTSD, 
that his claims folder was not available for review, and that 
he (the examiner) had reviewed only medical records dated 
from 1994.  Even if the examiner had reviewed the veteran's 
claims folder, his service medical records would not have 
been included therein as they are unavailable, and reports of 
treatment sessions and evaluations conducted prior to the 
October 2001 VA general medical examination had not provided 
a diagnosis of PTSD.  Further, the October 2001 examiner did 
not conduct a psychiatric evaluation or diagnose PTSD.  

Importantly, at a VA PTSD examination conducted two days 
after the October 2001 VA general medical examination, 
another examiner concluded that the veteran "is mostly 
characterized clinically by his Parkinson's and . . . 
dementia and did not contribute in his presentation toward a 
diagnosis of PTSD."  Furthermore, a January 2005 VA 
psychiatric examination includes another examiner's 
conclusion that a diagnosis of PTSD is not appropriate.  At 
that recent evaluation, the examining psychiatrist 
interviewed the veteran's wife because the veteran was unable 
to discuss his history accurately due to his dementia-related 
memory loss.  While the veteran's wife reported that the 
veteran experienced continuous auditory and visual 
hallucinations, she denied any history (for the veteran) of 
repetitive nightmares associated with war experiences, 
flashbacks, hypervigilance, increased startle reflex, 
perseveration about war experiences, mood problems, or 
self-injurious or aggressive/agitated behavior and explained 
that the veteran was able to function fully (including 
maintaining full-time employment and lasting relationships) 
over the years.  The examining psychiatrist explained that he 
was not able, "in good faith, [to diagnose] PTSD" because 
he had not elicited any signs or symptoms of PTSD from the 
veteran's wife.  Rather, the examiner believed that the 
veteran's symptoms were "more likely [the] result of strokes 
and subsequent depressions."  

The Board further acknowledges that, in a February 2005 
letter, a private physician stated that he has treated the 
veteran "for quite some time."  According to this document, 
the doctor noted that, while on active duty during World 
War II, the veteran had served aboard a ship that was 
destroyed in a bombing raid.  Additionally, this physician 
then concluded that the veteran "exhibits all the signs and 
symptoms of post-traumatic stress disorder and has so for a 
number of years" and that he continues to "suffer . . . 
from post-traumatic stress disorder."  Importantly, however, 
the doctor did not discuss the specific "signs and 
symptoms" which supported the diagnosis of PTSD and, in 
fact, provided absolutely no rationale for his conclusion 
that the veteran has had PTSD "for a number of years."  
Also, the physician, who is a family practice doctor rather 
than a mental health specialist, did not attempt to refute 
the overwhelming evidence supporting a diagnosis of dementia 
rather than PTSD.  

In a report of a VA PTSD examination conducted approximately 
one month later in March 2005, the examining clinical 
psychologist noted these problems with the private 
physician's diagnosis.  In addition, the VA clinical 
psychologist explained that, at the March 2005 evaluation, 
the veteran was unable to answer any questions posed to him 
on mental status evaluation and that the veteran's wife 
admitted that "there was never any emotional problem[s] 
until the onset of Parkinson's and dementia."  Thereafter, 
the examining clinical psychologist diagnosed, on Axis I, 
dementia and explained that the veteran exhibited no signs or 
symptoms related to PTSD (including, for example, nightmares, 
hypervigilance, flashbacks, demoralization, social 
avoidance).  

Accordingly, the Board finds that the October 2001 VA general 
medical examiner's statement that the veteran's medical 
history during his active service included PTSD, as well as 
the February 2005 private physician's opinion that the 
veteran has had PTSD for a number of years, are not 
probative.  The overwhelming medical evidence of record 
clearly supports the conclusion that the veteran has dementia 
rather than PTSD.  

Without evidence of PTSD, consideration of any association 
between the veteran's in-service stressors and current 
symptomatology is not necessary.  38 C.F.R. § 3.304(f) 
(2005).  Indeed, without competent evidence of a diagnosed 
disability, service connection for the disorder cannot be 
awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in which the Court held that, in the absence of proof 
of a present disability, there can be no valid claim).  
Consequently, the preponderance of the evidence is against 
the veteran's claim for service connection for PTSD, and the 
reasonable doubt doctrine is not for application.  See, 
38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for PTSD is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


